Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 1 of 7




EXHIBIT F
          Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 2 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BILL WISSER
                                Plaintiff,
                                                               Case No. 1:19-CV-01445-LGS
         - against –

VOX MEDIA, INC.

                                Defendant.



   PLAINTIFF BILL WISSER’S SUPERSEDING ANSWERS AND OBJECTIONS TO
              DEFENDANT’S FIRST SET OF INTERROGATORIES


         Pursuant to Rule 26(e) and Rule 33 of the Federal Rules of Civil Procedure, Plaintiff

Bill Wisser (“Plaintiff”), by its counsel, Liebowitz Law Firm, PLLC, hereby submits his

superseding answers and objections to Defendant Vox Media, Inc.’s First Set of

Interrogatories (the “Interrogatories,” and each individually, a “Interrogatory”) as follows:

                                    GENERAL OBJECTIONS

         Plaintiff makes the following General Objections to the Interrogatories. These General

Objections apply to each of the Interrogatories, set forth immediately below, and are

incorporated therein by reference. The Specific Objections, even if the same or similar, do not

waive the General Objections. Answering any Specific Interrogatory shall not be construed as

an admission that the Defendant is entitled to any response more specific than provided:

         1.     Plaintiff objects to Instructions, Definitions, and Interrogatories that impose duties

or obligations beyond, or inconsistent with, those set forth in Local Rules and the Federal

Rules.




                                                  1
         Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 3 of 7



        2.       Plaintiff objects to the extent the Interrogatories seek information outside the

scope of this proceeding. To the extent that the information sought is not relevant nor

proportional to the needs of the case, the Plaintiff objects. Similarly, if the interrogatory is vague,

ambiguous, the Plaintiff objects.

        3.       Plaintiff objects to Interrogatories to the extent they seek information that is not

within Plaintiff’s possession, custody or control.

        4.       Plaintiff objects to the extent the information sought is already in Defendant’s, or

third party’s possession, custody or control, or is publicly available.

        5.       Plaintiff objects to the extent the information is duplicative or redundant and the

burden of deriving and ascertaining the answers is the same or similar for the Defendant as for

the Plaintiff.

        6.       Plaintiff objects to the extent information sought is protected by attorney-client

privilege, work-product doctrine. Inadvertent disclosure thereof will not waive the privilege or

similar protection from discovery.

        7.       Plaintiff objects to the extent the information sought is subject to confidentiality

duty to a non-party.

        8.       Plaintiff objects to the extent information sought assumes disputed facts and legal

conclusions.

        9.       In answering, the Plaintiff does not waive and expressly reserves all objections.

        10.      The answers are based on Plaintiff’s current knowledge and best efforts to secure

the information sought. Plaintiff reserves the right to supplement the information.




                                                   2
        Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 4 of 7



               SPECIFIC SUPERSEDING ANSWERS AND OBJECTIONS


Interrogatory No. 1. Identify all persons or entities you believe have infringed upon your
intellectual property rights in the Photograph.

Answer to Interrogatory No. 1: Defendant; Goop, Inc.; Ariete Restaurant; Morris Visitor
Publications, LLC; Zagat.


Interrogatory No. 2. In order to compute “actual damages” as demanded in your Complaint,
identify all persons or entities to whom you have attempted to license the Photograph and the
fees paid for any such license.

Answer to Interrogatory No. 2: Miami New Times ($200).


Interrogatory No. 3. In order to compute “actual damages” as demanded in your Complaint,
identify all persons or entities to whom you have attempted to license the Photograph and any
fees demanded by you for any such license.

Answer to Interrogatory No. 3: Jason Odio ($685/five images; $1200/ten images;
$1,700/fifteen images).


Interrogatory No. 4: In order to compute “actual damages” as demanded in your Complaint,
identify all licensing fees offered to you by any third party, whether or not accepted or received
by you, with respect to the Photograph, to the extent not already covered by Interrogatories 2
and 3.

Response to Interrogatory No. 4: None.


Interrogatory No. 5: Identify all persons or entities with knowledge or information concerning
the subject matter of this action.

Response to Interrogatory No. 5: Plaintiff, Plaintiff’s counsel (Richard Liebowitz); Ariete
restaurant (3540 Main Hwy, Coconut Grove, FL 33133); Miami New Times (2750 NW 3rd Ave.,
Miami, Florida, 33127); Defendant.


Interrogatory No. 6: Identify all persons or entities who have licensed and/or sold any
photographs on your behalf.


Response to Interrogatory No. 6: Plaintiff objects to Interrogatory No. 6 on grounds that is


                                                 3
        Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 5 of 7



overly broad and seeks information that is disproportionate of the needs of the case.


Interrogatory No. 7: Identify and provide a computation of each category of damages alleged in
the Complaint, including but not limited to statutory damages and actual and compensatory
damages.

Response to Interrogatory No. 7: Statutory Damages: $30,000. Actual Damages: $3,000.


Interrogatory No. 8: Identify all persons or entities with knowledge or information concerning
each category of damage alleged in the Complaint, including the computation of each
category of damages alleged.


Response to Interrogatory No. 8: Plaintiff.



Interrogatory No. 9: Identify all persons or entities with knowledge or information concerning
your efforts to identify potential infringements of your copyright in the Photograph.


Response to Interrogatory No. 9: Plaintiff’s counsel.



Dated: August 15, 2019

                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/richardliebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            rl@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff
                                                            Bill Wisser




                                                4
         Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 6 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BILL WISSER
                               Plaintiff,
                                                             Case No. 1:19-CV-01445-LGS
       - against –

VOX MEDIA, INC.

                               Defendant.




       PLAINTIFF’S VERIFICATION OF HIS SUPERSEDING ANSWERS AND
       OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES



        Pursuant to Rule 33 of the Federal Rules of Civil Procedure (“Federal Rules”), Plaintiff

 Bill Wisser (“Wisser”) being duly sworn, deposes and says that I am the plaintiff in this action,

 that I have read Plaintiff’s Superseding Answers and Objections to Defendant’s First Set of

 Interrogatories, dated August 15, 2019, and know the contents thereof, and the same are true and

 accurate to the best of my knowledge, information and belief.


 DATED: August 15, 2019
 New York, NY

                                                       ______________________________

                                                        BILL WISSER - Plaintiff




                                                  1
        Case 1:19-cv-01445-LGS Document 37-6 Filed 10/03/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
BILL WISSER’S SUPERSEDING ANSWERS AND OBJECTIONS TO DEFENDANT’S
FIRST SET OF INTERROGATORIES has been served via e-mail on August 15, 2019 to
counsel listed below.

Rachel F. Strom
1251 Avenue of the Americas, 21st Floor
New York, NY 10020-1104
(212) 489-8230 Phone
(212) 489-8340 Fax
rachelstrom@dwt.com

Attorneys for Defendant




                                                           By: /jameshfreeman/
                                                                  James H. Freeman
                                                                  Liebowitz Law Firm PLLC
                                                                  jf@liebowitzlawfirm.com




                                               5
